                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 1 of 26



                     1   DANA J. FINBERG (SBN 257459)
                         ARENT FOX LLP
                     2   55 2nd Street, 21st Floor
                         San Francisco, CA 94105
                     3   Telephone: (415) 757-5500
                         Email: dana.finberg@arentfox.com
                     4
                         Bernice K. Leber (Pro Hac Vice Pending)
                     5   Michael Grow (Admitted Pro Hac Vice)
                         ARENT FOX LLP
                     6   1301 Avenue of the Americas, 42nd Floor
                         New York, NY 10019
                     7   Telephone: (212) 484-3990
                         Email: bernice.leber@arentfox.com
                     8   Email: michael.grow@arentfox.com

                     9   Attorneys for Defendants

                    10                              UNITED STATES DISTRICT COURT

                    11                          NORTHERN DISTRICT OF CALIFORNIA

                    12   THE CLOROX COMPANY,                        Case No. 3:19-cv-01452-EMC
                                     Plaintiff,
                    13                                              NOTICE OF MOTION AND MOTION
                                v.                                  TO DISMISS COMPLAINT FOR
                    14                                              FAILURE TO STATE A CLAIM
                         RECKITT BENCKISER GROUP PLC,
                    15   RECKITT BENCKISER LLC,
                                                                    Honorable Edward M. Chen
                    16                    Defendants.               Hearing: June 20, 2019, 1:30 PM
                                                                    Location: Courtroom 5
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                               Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 2 of 26


                                                                            TABLE OF CONTENTS

                                                                                                                                                             Page

                      1   I.  FACTUAL BACKGROUND: THE COMPLAINT ........................................................... 3
                              A.   The Parties ............................................................................................................... 3
                      2
                              B.   Pleading Failures Regarding Comparative Commercials ....................................... 3
                      3            1.          General Pleading Failures Found in the Complaint .................................... 3
                      4            2.          Specific Ad Pleading Failures: The Bleach Indicator Test
                                               Advertisement ............................................................................................. 5
                      5            3.          Pleading Failures Regarding Other Comparative Ads for Lysol
                                               Products: “Strength Test”, “Fake It”, “Game Over”, “Spray Away” ......... 6
                      6
                                   4.          Defective Allegations Concerning Social Media Ads ................................ 7
                      7       C.   Pleading Failures Regarding Non-Comparative Commercials ............................... 8
                      8       D.   Plaintiff’s Conclusory Damage Assertion ............................................................... 8
                          II. PLAINTIFF’S CLAIMS FAIL AS A MATTER OF LAW ............................................... 9
                      9
                              A.   Legal Standard ........................................................................................................ 9
                     10            1.          Rule 12(b)(6) ............................................................................................... 9
                     11            2.          Rule 9(b).................................................................................................... 10
                              B.   Plaintiff’s Failure to Distinguish Between Reckitt Defendants Is Fatal ............... 11
                     12
                              C.   Plaintiff Fails to State a Claim for False Advertising Under Lanham Act ........... 12
                     13            1.          Plaintiff Fails to Plead First Element Required for a Lanham Act
                                               Claim: Actual Falsity ................................................................................ 12
                     14
                                   2.          Plaintiff Fails to Properly Plead in the Alternative, Implied Falsity,
                     15                        and the Third and Fourth Elements of a Lanham Act Claim,
                                               Deception to Consumers and Materiality.................................................. 13
                     16            3.          Plaintiff’s Pleading Upon Information and Belief Violates Rule 9(b) ...... 15
                     17            4.          Admissions in Pleading Render Allegations Implausible ......................... 16
                                   5.          Plaintiff Fails to Allege Injury Caused By the Allegedly False
                     18                        Advertising ................................................................................................ 16
                     19       D.   Claims under UCL and FAL Fail as a Matter of Law........................................... 17
                                   1.          Plaintiff Lacks Standing under the UCL and FAL.................................... 17
                     20
                                   2.          Plaintiff Fails to Allege That a Reasonable Consumer Is Likely to
                     21                        Be Deceived .............................................................................................. 19
                          CONCLUSION ............................................................................................................................. 20
                     22

                     23

                     24

                     25
                                                                                            i
                     26              NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
A RENT F OX LLP
                                                            CASE NO. 3:19-CV-01452-EMC
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                     27

                     28
                           Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 3 of 26



                     1                                                    TABLE OF AUTHORITIES
                     2                                                                                                                                       Page(s)
                     3   Cases
                     4
                         23andMe, Inc. v. Ancestry.com DNA, LLC,
                     5      356 F. Supp. 3d 889 (N.D. Cal. 2018) (Chen, J.)......................................................................18

                     6   A White & Yellow Cab, Inc. v. Uber Techs., Inc.,
                            No. 15-CV-05163-JSW, 2017 WL 1208384 (N.D. Cal. Mar. 31, 2017) ............................17, 18
                     7
                         Arroyo v. Pfizer, Inc.,
                     8      No. C-12-4030 EMC, 2013 WL 415607 (N.D. Cal. Jan. 31, 2013) (Chen, J.).........................10
                     9   Ashcroft v. Iqbal,
                    10      556 U.S. 662 (2009) .......................................................................................................... passim

                    11   Balistreri v. Pacifica Police Dep’t,
                            901 F.2d 696 (9th Cir. 1990).......................................................................................................9
                    12
                         Becerra v. Dr Pepper/Seven Up, Inc.,
                    13      No. 17-CV-05921-WHO, 2018 WL 3995832 (N.D. Cal. Aug. 21, 2018)..................................9
                    14   Bell Atl. Corp. v. Twombly,
                             550 U.S. 544 (2007) .......................................................................................................... passim
                    15

                    16   Brod v. Sioux Honey Ass’n, Co-op.,
                            927 F. Supp. 2d 811 (N.D. Cal. 2013) (Chen, J.), aff’d, 609 F. App’x 415 (9th
                    17      Cir. 2015) ............................................................................................................................19, 20

                    18   Brosnan v. Tradeline Sols., Inc.,
                            No. C-08-0694 JCS, 2009 WL 1604572 (N.D. Cal. June 5, 2009) ..........................................10
                    19
                         Cannarella v. Volvo Car USA LLC,
                    20
                            No. CV 16-6195-RSWL-JEMx, 2016 WL 9450451 (C.D. Cal. Dec. 12, 2016) ....10, 13, 15, 16
                    21
                         Carrea v. Dreyer’s Grand Ice Cream, Inc.,
                    22      475 Fed. App’x 113 (9th Cir. 2012)..........................................................................................19

                    23   Davis v. HSBC Bank Nevada, N.A.,
                            691 F.3d 1152 (9th Cir. 2012)...................................................................................................19
                    24
                         Dyson, Inc. v. Garry Vacuum, LLC,
                    25      No. CV 10-01626 MMM, 2011 WL 13268002 (C.D. Cal. Jan. 4, 2011) ...........................11, 15
                    26
                         Ebner v. Fresh, Inc.,
                    27      838 F.3d 958 (9th Cir. 2016).....................................................................................................19

                    28                                                                         ii
A RENT F OX LLP                     NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                           CASE NO. 3:19-CV-01452-EMC
                           Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 4 of 26



                     1   Heartland Payment Sys., Inc. v. Mercury Payment Sys., LLC,
                            No. C 14-0437 CW, 2014 WL 5812294 (N.D. Cal. Nov. 7, 2014) ....................................10, 20
                     2
                         Jack Russell Terrier Network of N. Ca. v. Am. Kennel Club,
                     3
                            407 F.3d 1027 (9th Cir. 2005)...................................................................................................16
                     4
                         Jarrow Formulas, Inc. v. Nutrition Now, Inc.,
                     5      304 F.3d 829 (9th Cir. 2002)...............................................................................................12, 15

                     6   Knievel v. ESPN,
                            393 F.3d 1068 (9th Cir. 2005)...................................................................................................10
                     7
                         Kwan Software Eng’g, Inc. v. Foray Techs., LLC,
                     8     No. C 12–03762 SI, 2014 WL 572290 (N.D. Cal. Feb. 11, 2014) .................................9, 12, 20
                     9
                         Language Line Servs., Inc. v. Language Servs. Assocs., LLC,
                    10      No. C 10–02605 JW, 2011 WL 5024281 (N.D. Cal. Oct. 13, 2011) ........................................14

                    11   Levitt v. Yelp! Inc.,
                            765 F.3d 1123 (9th Cir. 2014)...................................................................................................20
                    12
                         Novation Ventures, LLC v. J.G. Wentworth Co., LLC,
                    13      No. CV 15-00954 BRO, 2015 WL 12765467 (C.D. Cal. Sept. 21, 2015)........................4, 9, 15
                    14   O’Connor v. Uber Techs., Inc.,
                    15      58 F. Supp. 3d 989 (N.D. Cal. 2014) ..................................................................................18, 19

                    16   Powell v. Residential Mortg. Capital,
                            No. C 09-04928 JF (PVT), 2010 WL 2133011 (N.D. Cal. May 24, 2010) ..............................11
                    17
                         In re Sagent Tech., Inc., Derivative Litig.,
                    18       278 F. Supp. 2d 1079 (N.D. Cal. 2003) ....................................................................................11
                    19   Shaker v. Nature’s Path Foods, Inc.,
                    20      No. EDCV 13-1138-GW, 2013 WL 6729802 (C.D. Cal. Dec. 16, 2013) ..........................10, 20

                    21   Stiles v. Wal-Mart Stores, Inc.,
                             No. 2:14–CV–2234–GEB–CMK, 2015 WL 5173060 (E.D. Cal. Sept. 2, 2015) .........13, 14, 15
                    22
                         Stuart v. Cadbury Adams USA, LLC,
                    23      458 Fed. App’x 689 (9th Cir. 2011)..........................................................................................19
                    24   Vess v. Ciba-Geigy Corp. USA,
                            317 F.3d 1097 (9th Cir. 2003)...................................................................................................11
                    25

                    26   Vincent v. Utah Plastic Surgery Soc.,
                            621 F. App’x 546 (10th Cir. 2015) ...........................................................................................17
                    27
                         Water, Inc. v. Everpure, Inc.,
                    28      No. CV 09-3389 ABC, 2011 WL 13176096 (C.D. Cal. Aug. 23, 2011) ............................12, 13
A RENT F OX LLP
ATTO RNEY S AT LAW                                                                        iii
 SAN FRA NCI S CO
                                  NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                         CASE NO. 3:19-cv-01452-EMC
                           Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 5 of 26



                     1   William H. Morris Co. v. Grp. W, Inc.,
                            66 F.3d 255 (9th Cir. 1995).......................................................................................................12
                     2
                         ZL Techs., Inc. v. Gartner, Inc.,
                     3
                            No. CV 09-02393 JF (RS), 2009 WL 3706821 (N.D. Cal. Nov. 4, 2009) ...............................18
                     4
                         Statutes
                     5
                         15 U.S.C. 1125(a) ................................................................................................................... passim
                     6
                         Cal. Bus. & Prof. Code § 17200, et seq. (“UCL”) .................................................................. passim
                     7
                         Cal. Bus. & Prof. Code § 17500, et seq. (“FAL”) .................................................................. passim
                     8
                         Fed. R. Civ. P. 8(a)........................................................................................................................2, 9
                     9
                         Fed. R. Civ. P. 9(b) .....................................................................................................................2, 10
                    10

                    11   Fed. R. Civ. P. 12(b)(6) ........................................................................................................... passim

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                                             iv
 SAN FRA NCI S CO
                                   NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                          CASE NO. 3:19-cv-01452-EMC
                           Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 6 of 26


                                                       NOTICE OF MOTION TO DISMISS
                     1
                         TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
                     2
                                 PLEASE TAKE NOTICE THAT, on June 20, 2019 at 1:30 PM or on a date to be set by
                     3
                         the Court, in Courtroom 5 of the United States District Court for the Northern District of
                     4
                         California, 450 Golden Gate Avenue, San Francisco, California, 94102, before the Honorable
                     5
                         Edward M. Chen, Defendants Reckitt Benckiser Group PLC and Reckitt Benckiser LLC will and
                     6
                         hereby do move the Court to dismiss the Complaint of Plaintiff Clorox Company (“Plaintiff” or
                     7
                         “Clorox”) (Dkt No. 1).
                     8
                                 Pursuant to Fed. R. Civ. P. 12(b)(6), Defendants requests that this Court dismiss, with
                     9
                         prejudice, the Complaint in its entirety for failure to state a claim.
                    10
                                 This Motion is supported by the accompanying Memorandum of Points and Authorities,
                    11
                         the Declarations of Christopher Tedesco, dated May 3, 2019, and Bernice K. Leber dated May 6,
                    12
                         2019, and the Complaint and exhibits attached thereto, all documents in the Court’s file, any
                    13
                         matters of which the Court may take judicial notice, and any evidence or argument presented on
                    14
                         this matter.
                    15
                         Dated: May 6, 2019                              Respectfully submitted,
                    16

                    17                                                     /s/ Dana J. Finberg
                                                                         ARENT FOX LLP
                    18                                                   Dana J. Finberg (SBN 257459)
                                                                         dana.finberg@arentfox.com
                    19                                                   55 2nd Street, 21st Floor
                                                                         San Francisco, California 94105
                    20
                                                                         Telephone: (415) 757-5500
                    21                                                   Fax: (415) 757-5501

                    22                                                   Bernice K. Leber (Pro Hac Vice Pending)
                                                                         bernice.leber@arentfox.com
                    23                                                   Michael Grow (Admitted Pro Hac Vice)
                                                                         michael.grow@arentfox.com
                    24                                                   1301 Avenue of the Americas, 42nd Floor
                    25                                                   New York, New York 10019
                                                                         Telephone: (212) 484-3990
                    26                                                   Fax: (212) 484 -3990

                    27                                                   Attorneys for Defendants Reckitt Benckiser Group
                                                                         PLC and Reckitt Benckiser LLC
                    28                                                      1
A RENT F OX LLP                  NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                        CASE NO. 3:19-CV-01452-EMC
                             Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 7 of 26


                                             MEMORANDUM OF POINTS AND AUTHORITIES
                     1
                                 This action concerns commercials about Lysol household cleaning products and Clorox
                     2
                         household cleaning products. Clorox (referred to herein as “Plaintiff”) advances and attempts to
                     3
                         plead three different claims for relief: (1) false advertising under the Lanham Act, 15 U.S.C. §
                     4
                         1125(a) (Count I); (2) California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et
                     5
                         seq. (the “UCL”) (Count II); and (3) California False Advertising Law, Cal. Bus. & Prof. Code §
                     6
                         17500, et seq. (the “FAL”) (Count III).          While the Complaint generally describes in an
                     7
                         introduction (Compl. ¶¶ 19-23)1 that the commercials form part of a “common theme” or
                     8
                         “campaign”, Plaintiff fails to satisfy the pleading requirements for pleading a false advertising
                     9
                         claim or unfair competition claim under federal and state law in the wake of the Iqbal and
                    10
                         Twombly decisions and law in this Circuit. Compounding its error, Plaintiff also fails to set forth
                    11
                         the detailed facts required under Fed. R. Civ. P. 9(b) insofar as each claim is predicated upon
                    12
                         fraud. Plaintiff fails to allege – because it cannot allege when viewed against the ads themselves
                    13
                         – any statement in any of Reckitt’s ads is literally or impliedly false. For that matter, key
                    14
                         elements of the claims are not alleged, including materiality of the allegedly false claims,
                    15
                         damages allegedly caused by the ads, Plaintiff’s standing under the state statutes and even the
                    16
                         alleged harm allegedly caused by the ads. Finally, Plaintiff fails to state which defendant (as
                    17
                         between Reckitt Benckiser LLC or its remote UK parent Reckitt Benckiser Group PLC) is
                    18
                         responsible for making the allegedly false advertisements such that the Complaint fails to provide
                    19
                         Fed. R. Civ. P. 8(a) notice to either of them.
                    20
                                 For all of these reasons, Defendants seek an Order pursuant to Fed. R. Civ. P. 12(b)(6)
                    21
                         dismissing the Complaint.
                    22

                    23

                    24

                    25

                    26

                    27   1
                          A copy of the Complaint is attached as Exhibit 2 to the Declaration of Bernice K. Leber, dated
                    28   May 6, 2019 (“Leber Declaration”), submitted in support of Defendants’ motion.
A RENT F OX LLP
ATTO RNEY S AT LAW                                                         2
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                              Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 8 of 26



                     1   I.       FACTUAL BACKGROUND: THE COMPLAINT
                     2            A.     The Parties
                     3            Clorox and Reckitt Benckiser LLC both sell cleaning products that are intended for use in
                     4   U.S. households2. Historically, as the Complaint admits (see id. ¶¶ 27, 28, 31), Clorox has
                     5   advertised its products with germ fighting bleach for cleaning hard, nonporous surfaces (see
                     6   Compl. ¶ 29.) By contrast, Reckitt USA exercised its first amendment rights to disseminate
                     7   commercials truthfully and honestly showing the different performance characteristics of its
                     8   household cleaning products, which do not contain bleach. Clorox apparently wishes to conceal
                     9   these differences from the public by attempting to enlist the Court in its efforts to abridge Reckitt
                    10   USA’s first amendment rights. Indeed, most of Clorox’s objections to Reckitt’s advertisements
                    11   are directed at suppressing the communication of the distinction between the parties’ products.
                    12            B.     Pleading Failures Regarding Comparative Commercials
                    13                   1.     General Pleading Failures Found in the Complaint
                    14            In its Complaint, Clorox cites specific domain links for the commercials at issue (Compl.
                    15   ¶¶ 1-108) thus incorporating the contents of all of the ads into the pleading. Under the teachings
                    16   of Iqbal and Twombly, Plaintiff’s complaint allegations are implausible when viewed against the
                    17   actual statements contained in each (the documentary evidence). Significantly here, Clorox does
                    18   not allege that any specific express statement in the advertisements is false. Nor does it trouble
                    19   alleging that any segment of the purchasing public is likely to be misled by the ads. Nonetheless,
                    20   Plaintiff (creatively) speculates that the ads themselves make certain express claims which, upon
                    21   inspection of the ads themselves, are nowhere found there (Compl. ¶¶ 42-86). A list of the
                    22   advertisements at issue and links thereto is provided as Exhibit 4 to the Leber Declaration. The
                    23
                         2
                    24     Filed today is a separate motion to dismiss the Complaint by Reckitt Benckiser Group PLC for
                         lack of personal jurisdiction. Reckitt Benckiser Group PLC is a remote parent of Reckitt
                    25   Benckiser LLC (“Reckitt USA”), four companies removed from its U.S. subsidiary in ownership.
                         and connection to this dispute. We incorporate by reference here the Declaration of Christopher
                    26   Tedesco dated May 3, 2019, in order to present facts showing it has no ties to the advertising or
                         products at issue other than remotely as a parent corporation, underscoring the pleading defects
                    27   manifest in the Complaint vis-s-vis that company.

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        3
 SAN FRA NCI S CO
                                 NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                        CASE NO. 3:19-cv-01452-EMC
                           Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 9 of 26



                     1   differences said to be objectionable between the Lysol and Clorox products themselves, thus, do
                     2   not establish that the commercials are expressly false or misleading.
                     3          As this Court well knows, filing groundless claims for false advertising based on
                     4   mischaracterizations of the commercials or by alleging that the Lysol ads did not identify every
                     5   feature of the Clorox products at issue no longer satisfies the legal standards required after Iqbal
                     6   and Twombly.     The law does not compel competitors to feature every difference between
                     7   competing products in order to constitute truthful advertising. “A simple failure to disclose is not
                     8   a violation of the Lanham Act because the absence of any statement is neither ‘false’ nor a
                     9   ‘representation.’” Novation Ventures, LLC v. J.G. Wentworth Co., LLC, No. CV 15-00954 BRO
                    10   (PJWx), 2015 WL 12765467, at *7 (C.D. Cal. Sept. 21, 2015).              In this case, the myriad,
                    11   irreconcilable disparities between the statements made in the ads shown and the Plaintiff’s
                    12   allegations of express falsity and misleading messages render the Complaint defective.
                    13          Besides failing to meet the basic pleading standards, Clorox has also failed to plead the
                    14   essential elements of its causes of action for false advertising and state law unfair business
                    15   practices particularly with respect to claims alleged to be impliedly false (Compl. ¶¶ 42-86.)
                    16   Clorox does not plead that any statement made by Reckitt USA actually deceives or has the
                    17   tendency to deceive a substantial segment of the consuming public. Instead, Clorox provides its
                    18   own opinion without any supporting facts as to how consumers would [sic] perceive the
                    19   commercials. By using the conditional tense in the Complaint, the pleading also fails because
                    20   Clorox nowhere alleges that any of the allegedly misleading messages in commercials are
                    21   material in any way to consumers’ purchasing decisions or even that any specific false statement
                    22   has been the cause of any damage. (Id. ¶¶ 45, 73, 82, 106.) Clorox has failed, moreover, to plead
                    23   that it has lost any sales as a result of any specific advertisement and states it cannot do so nor
                    24   does it specify how, if at all, it has been or is likely to be injured as a result of the Lysol
                    25   commercials. (Id. ¶¶ 110-112.)
                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        4
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 10 of 26



                     1                  2.      Specific Ad Pleading Failures: The Bleach Indicator Test
                     2                          Advertisement
                     3          The first of the commercials is a “bleach indicator test” which truthfully depicts the effect
                     4   that Lysol Daily Cleanser and Clorox Clean Up Cleaner with Bleach have on food. (Compl. ¶¶
                     5   28-47.) When apple slices are placed on two cutting boards, one cleaned with Lysol Daily
                     6   Cleanser and one cleaned by Clorox Clean Up, the apple slice placed on the board cleaned with
                     7   the Clorox product turns brown, while the apple placed on the board cleaned with Lysol does not.
                     8          For starters, Clorox affirmatively represents that its product contains bleach (“sodium
                     9   hypochlorite”) (Compl. ¶ 28) and further states that Lysol products contain “hypochlorous acid.”
                    10   Recognizing this difference, Clorox nowhere accounts for it in relation to the ad. This is
                    11   significant to a finding of implausibility. For Clorox does not allege that it replicated the side by
                    12   side test and found the results inaccurate, that its product would not cause an apple to turn brown
                    13   or that there is any expressly false statement in the commercial. Instead it merely inaccurately
                    14   concludes that the Lysol commercial makes the “false claim that [the products] are comparable.”
                    15   (Compl. ¶ 44.) Incredibly, the labels on the Clorox Clean Up Cleaner With Bleach and Clorox
                    16   Disinfecting Wipes both state that they are household cleaners for use on non-porous surfaces,
                    17   both depict the same kitchen use with the same appliances (stove and counter) and both appear to
                    18   be interchangeable for counter use (images of the product labels are attached as Exhibit 3 to
                    19   Leber Declaration). As noted above, Clorox also cites the Bleach Indicator Test commercial in its
                    20   Complaint, but there is no such express statement to this effect in the commercials. At bottom,
                    21   Clorox does not deny that both products are comparable in that both are used for cleaning.
                    22   (Compl. ¶¶ 27, 33.)
                    23          Clorox next speculates – again without any supporting facts from the advertisement or any
                    24   other source – that a “proper test” “would detect” an unspecified residue of hypochlorous acid
                    25   (not sodium hypochlorite). (Compl. ¶ 45.) Having failed to allege that it performed such a proper
                    26   test, and having nowhere denied that its own product left a bleach residue, Plaintiff assumes that
                    27   the amount of such residue is significant or material, or that the Lysol product would cause an
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        5
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 11 of 26



                     1   apple to turn brown.      Again, mere assumptions do not form a well-founded basis for the
                     2   allegations.
                     3          Clorox then expresses another conclusory opinion without any supporting facts that
                     4   Reckitt’s bleach indicator test communicates that the Clorox product is unsafe or unsuitable. It
                     5   identifies no such statement in the Lysol commercial. It fails to allege that any consumers
                     6   actually have reached the same conclusion or even that they are likely to reach that conclusion. It
                     7   also fails to allege that the bleach indicator tests shown in the commercial would mislead
                     8   consumers in any material way nor does it allege any lost sales or other cognizable damage was
                     9   caused by the truthful depiction of the effect its product has on apple slices.
                    10                  3.      Pleading Failures Regarding Other Comparative Ads for Lysol
                    11                          Products: “Strength Test”, “Fake It”, “Game Over,” “Spray Away”
                    12          Clorox cites other ads which compare Lysol products to Clorox Disinfecting Wipes. One
                    13   of these compares the strength of Lysol Wipes to Clorox Wipes by testing their ability to hold 30
                    14   pound weights. (Compl. ¶¶ 83-92.) The commercials show that in this particular test the Lysol
                    15   Wipes were stronger than the Clorox Wipes. However, Clorox does not deny that this test is
                    16   accurate or that the Lysol Wipes actually performed better in this test.
                    17          Another comparative ad complained of by Clorox is referred to as “Fake It” because it
                    18   includes images of children faking illness to avoid going to school. (Compl. ¶¶ 62-71.) The ad
                    19   expressly states that you cannot prevent an imaginary cold but with Lysol you can help prevent
                    20   against a real one. The ad then compares Lysol Disinfectant Spray with Clorox Disinfecting
                    21   Wipes and indicates that the spray is more effective than the wipes. From this ad, Clorox offers
                    22   the speculative and conclusory opinion – again, without any supporting factual allegations – that
                    23   “the ad conveys the message that Lysol products in general are more effective at eliminating
                    24   germs.” (Id. ¶70.) Clorox also speculates without supporting facts that the commercial conveys
                    25   the false message that Clorox Disinfecting Wipes are less efficacious than Lysol Disinfecting
                    26   Wipes. However, the ad makes no mention of Lysol Disinfecting Wipes and no other statements
                    27   supporting Clorox’s conclusory allegation. Rather the ad only mentions the Lysol Disinfectant
                    28   Spray. (Id.)
A RENT F OX LLP
ATTO RNEY S AT LAW                                                         6
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 12 of 26



                     1          Other ads that compare Lysol Disinfectant Spray with Clorox Wipes are entitled “Game
                     2   Over,” (Compl. ¶¶ 72-73) and “Spray Away” (id. ¶¶ 74-76.) The latter merely shows a can of
                     3   Lysol Disinfectant Spray pushing Clorox Wipes off the screen and it contains no comparative
                     4   statement of any kind. Rather, it merely states truthfully that “Lysol Kills the #1 Cause of
                     5   Colds.” Clorox speculates without any supporting factual allegations that these ads “represent[]
                     6   to consumers that Clorox products are inferior to their Lysol counterparts,” when in fact there is
                     7   no such representation and the alleged representation is merely Clorox’s unfounded conclusory
                     8   opinion as to what consumers may or may or may not perceive. (Compl. ¶ 76.) Like the other
                     9   ads, Plaintiff does not state that consumers were actually misled or likely to be deceived by these
                    10   ads, two required elements of a false advertising claim. Nor does Plaintiff allege lost sales or
                    11   damages as a result of these specific ads.
                    12          Another comparative ad complained of by Plaintiff contrasts Lysol Power Toilet Bowl
                    13   Cleaner with Clorox Liquid Bleach. (Compl. ¶¶ 92-97.) Clorox asserts that the ad is misleading
                    14   because Reckitt USA should have compared the Lysol product with a product other than Clorox
                    15   Bleach. As the Court is aware, comparative advertising is legally permissible as long as it is
                    16   truthful. Here, Plaintiff fails to allege any factual basis to claim that the results of the comparison
                    17   shown are inaccurate or even that Clorox Bleach is more effective at cleaning toilets than Lysol
                    18   Power Toilet Bowl Cleaner. Further, Plaintiff does not plead any of the requisite elements
                    19   required to assert a valid claim for relief. For example, like the others shown above, Plaintiff
                    20   does not allege that any consumers have been or are likely to be misled in any material way of
                    21   that it has suffered actual damage as a result of this particular ad.
                    22                  4.      Defective Allegations Concerning Social Media Ads
                    23          Clorox also alleges that Reckitt USA has “blanketed the internet with social media
                    24   advertising that presents Lysol Daily Cleanser as a safer and less harsh substitute for [Clorox
                    25   Clean- Up].” (Compl. ¶¶ 48-54.) Among other things, Clorox objects to a claim that “Lysol
                    26   Daily Cleanser contains Only 3 ingredients,” “Kills 99.9”% of germs,” and has “No harsh
                    27   chemical residue.” (Id. ¶ 50.) Clorox does not assert that any of these statements are literally
                    28   false. Instead it offers its factually unsupported opinion that by using this advertisement, “Reckitt
A RENT F OX LLP
ATTO RNEY S AT LAW                                                          7
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 13 of 26



                     1   represents that Lysol Daily Cleanser is a replacement for, and performs the same functions as,
                     2   [Clorox Clean-Up].” (Id. ¶ 51.) For this allegation, there is no factual basis offered. And of
                     3   course, there is no such representation made in the commercial itself. Clorox also attempts to
                     4   argue in its Complaint that the hypochlorous acid in Lysol is no gentler than Clorox’s bleach, (but
                     5   then admits that Lysol’s statement is true by acknowledging that Lysol has a lower concentration
                     6   of this active ingredient than Clorox. (Id. ¶ 53.) Having factually undercut its own allegation, the
                     7   claim lacks plausibility on its face.
                     8           C.     Pleading Failures Regarding Non-Comparative Commercials
                     9           Hoping that one of the claims may stick, Clorox objects to a Reckitt USA advertisement
                    10   that bears the heading “cough season protection.” (Compl. ¶¶ 77-80, 82.) One scene in the ad
                    11   shows Lysol Disinfectant Spray with an image of a document stating “Kills Over 100 Illness
                    12   Causing Germs.” (Id. ¶ 79.) Clorox does not allege that this claim is false. Instead it complains
                    13   that another scene in the same ad shows both Lysol Disinfectant Spray with a container of Lysol
                    14   Disinfecting Wipes with a different heading, “What it Takes to Protect.” (Id. ¶ 80.) Again,
                    15   Clorox does not complain that this banner is a false statement about the two products. Instead, it
                    16   offers its own unfounded opinion that by showing the two products together without the statement
                    17   regarding germ killing capabilities a consumer might remember the earlier statement and believe
                    18   that “these ads send the clear message that both products ‘kill over 100 illness causing germs.’”
                    19   (Id. ¶ 82.) (See id. ¶¶ 81-82 (Clorox’s allegations concerning “that’s not a tissue protection” ad
                    20   has similar defects.)
                    21           This claim is based purely on speculation as to what a consumer might or might not
                    22   perceive. Clorox has failed to plead the requisite allegation that consumers have actually been
                    23   misled by the ad or that a substantial portion of consumers are likely to be misled. Similarly there
                    24   is no allegation as to materiality and no specific claim as to harm caused by these ads.
                    25           D.     Plaintiff’s Conclusory Damage Assertion
                    26           After failing to identify or plead any specific harm caused by any of the Lysol ads, Clorox
                    27   includes a section in its Complaint entitled, “Injury to Clorox and the Public.” (Compl. ¶¶ 109-
                    28   115.)    This section contains the conclusory assertion that Reckitt USA’s allegedly false
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        8
 SAN FRA NCI S CO
                                 NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                        CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 14 of 26



                     1   advertising “is damaging Clorox’s goodwill and business in ways that cannot readily be
                     2   quantified.” (Id. ¶ 110, 112.) Without providing any details concerning any specific ads, it also
                     3   claims that Reckitt’s ads have diverted sales that Clorox “would have made” (Id. ¶ 111) and has
                     4   prevented earning profits on those sales it “would have made.” Bereft of any allegations of actual
                     5   damages or specific facts, this section of the Complaint presents pure speculation not permissible
                     6   after Iqbal and Twombly.
                     7            Even in this catch-all section, Clorox has failed to assert that any consumers have been
                     8   actually misled by the Lysol ads, or that any of the claims in the ads are literally false or that any
                     9   impliedly false claims have any material effect on purchasing decisions.
                    10   II.      PLAINTIFF’S CLAIMS FAIL AS A MATTER OF LAW
                    11            A.     Legal Standard
                    12                   1.     Rule 12(b)(6)
                    13            Under Rule 8(a), a complaint must contain a “short and plain statement of the claim
                    14   showing that the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If a complaint fails to do
                    15   this, the defendant may move to dismiss it under Rule 12(b)(6). Novation Ventures, LLC v. J.G.
                    16   Wentworth Co., No. CV 15-00954 BRO (PJWx), 2015 WL 12765467, at *3 (C.D. Cal. Sept. 21,
                    17   2015).
                    18            Dismissal of a claim under Fed. R. Civ. P. 12(b)(6) is proper where the complaint (1)
                    19   lacks a cognizable theory; or (2) contains insufficient facts under a cognizable legal claim.
                    20   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). While a court must accept
                    21   the factual allegations of a complaint as true, the court is not required to accept as true
                    22   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                    23   inferences.” Becerra v. Dr Pepper/Seven Up, Inc., No. 17-CV-05921-WHO, 2018 WL 3995832,
                    24   at *2 (N.D. Cal. Aug. 21, 2018) (complaint failed to plausibly allege consumer would be
                    25   deceived). Claims of unfair competition and false advertising under the UCL and FAL are
                    26   “substantially congruent” to claims made under the Lanham Act. Kwan Software Eng’g, Inc. v.
                    27   Foray Techs., LLC, No. C 12–03762 SI, 2014 WL 572290, at *3 (N.D. Cal. Feb. 11, 2014);
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                          9
 SAN FRA NCI S CO
                                  NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                         CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 15 of 26



                     1   Shaker v. Nature’s Path Foods, Inc., No. EDCV 13-1138-GW (OPx), 2013 WL 6729802, at *2
                     2   (C.D. Cal. Dec. 16, 2013).
                     3          To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s factual allegations must do
                     4   more than suggest “a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal,
                     5   556 U.S. 662, 678 (2009). Instead, a plaintiff must allege “enough facts to state a claim to relief
                     6   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (emphasis
                     7   added). A claim is plausible when the plaintiff pleads facts that “allow[ ] the court to draw the
                     8   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
                     9   678 (citation omitted). This requirement applies to every element of each claim.
                    10          Under the incorporation by reference doctrine, the Court may consider “documents whose
                    11   contents are alleged in a complaint and whose authenticity no party questions, but which are not
                    12   physically attached to the pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).
                    13   Courts have applied this principle to consider advertisements referenced in a pleading, including
                    14   disclaimers in the ads. Cannarella v. Volvo Car USA LLC, No. CV 16-6195-RSWL-JEMx, 2016
                    15   WL 9450451, at *8 (C.D. Cal. Dec. 12, 2016). As such, the advertisements cited by link in the
                    16   Complaint offer an accurate view as to where the Plaintiff deviated from the advertisements in
                    17   order to offer mere conclusions, unwarranted speculation and unreasonable inferences about them
                    18   rather than set forth the factual basis for the claims and consumers said to be misled.
                    19                  2.      Rule 9(b)
                    20          Plaintiff’s claims under the Lanham Act, UCL, and FAL are grounded in fraud and thus
                    21   subject to the heightened pleading standard of Fed. R. Civ. P. 9(b). Courts in this district and
                    22   sister districts of California have recognized that misrepresentations claims are a “species of
                    23   fraud” falling under the heightened pleading requirements of Rule 9(b). Brosnan v. Tradeline
                    24   Sols., Inc., No. C-08-0694 JCS, 2009 WL 1604572, at *4 (N.D. Cal. June 5, 2009).               See
                    25   Heartland Payment Sys., Inc. v. Mercury Payment Sys., LLC, No. C 14-0437 CW, 2014 WL
                    26   5812294, at *4 (N.D. Cal. Nov. 7, 2014) (dismissing claims under Lanham Act, UCL, and FAL
                    27   for failure to satisfy Rule 9(b)); Arroyo v. Pfizer, Inc., No. C-12-4030 EMC, 2013 WL 415607, at
                    28   *8 (N.D. Cal. Jan. 31, 2013) (Chen, J.) (allegations that defendants “made false and misleading
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        10
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 16 of 26



                     1   statements in its advertising and packaging” with intent of having purchasing consumers rely on
                     2   them established “unified course of fraudulent conduct” for Rule 9(b)).
                     3           Under Rule 9(b), allegations of misrepresentations must state “the who, what, when,
                     4   where, and how” as well as “what is false or misleading about a statement, and why it is false.”
                     5   Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (citation omitted) (emphasis
                     6   added). As shown above, Clorox’s allegations fail to meet the particularity required under Rule
                     7   9(b).   While Clorox sets forth conclusory allegations that claims are “false”, “untrue” and
                     8   “misleading,” it fails to sufficiently allege why these statements are false, untrue, or misleading.
                     9   See Dyson, Inc. v. Garry Vacuum, LLC, No. CV 10-01626 MMM (VBKx), 2011 WL 13268002,
                    10   at *10-11 (C.D. Cal. Jan. 4, 2011).
                    11           B.     Plaintiff’s Failure to Distinguish Between Reckitt Defendants Is Fatal
                    12           Clorox’s failure to distinguish between the actions of Reckitt Benckiser Group PLC and
                    13   Reckitt Benckiser LLC is also fatal to its claims. Under Twombly and Iqbal, a “[p]laintiff must
                    14   plead facts sufficient to put [each defendant] on notice of the claims asserted against it, and such
                    15   facts must be specific enough to be more than speculation.” Powell v. Residential Mortg. Capital,
                    16   No. C 09-04928 JF (PVT), 2010 WL 2133011, at *3 (N.D. Cal. May 24, 2010). This Court has
                    17   held that “[t]reating disparate parties identically without explanation, as Plaintiff does throughout
                    18   the complaint, deprives each individual defendant a fair and meaningful opportunity to defend
                    19   itself.” Id., at *3. Dismissal of the claims under Rule 12(b)(6) is proper where a plaintiff failed to
                    20   distinguish between the actions of the moving defendant and other defendants and the pleading
                    21   set forth “no specific allegations of wrongdoing tied specifically” to the moving defendant. Id;
                    22   see also In re Sagent Tech., Inc., Derivative Litig., 278 F. Supp. 2d 1079, 1094 (N.D. Cal. 2003)
                    23   (dismissal warranted where plaintiff failed to allege which defendants were responsible for
                    24   alleged wrongful acts, including making false and misleading statements to public). Here, save
                    25   for a few general recitations in its opening paragraphs, Clorox fails to distinguish between the
                    26   acts of the two Defendants. Instead, the Complaint defines the parties as a single entity “Reckitt”
                    27   throughout the Complaint. Because Clorox has failed to state a claim against each Reckitt entity
                    28   under the principles of Twombly and Iqbal, the Complaint should be dismissed.
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        11
 SAN FRA NCI S CO
                                 NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                        CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 17 of 26



                     1            C.     Plaintiff Fails to State a Claim for False Advertising Under Lanham Act
                     2            To state a proper claim for Lanham Act false advertising requires each of the following
                     3   specific elements and allegations that (1) the defendant made a false statement either about the
                     4   plaintiff’s or its own product; (2) the statement was made in a commercial advertisement or
                     5   promotion; (3) the statement actually deceived or has the tendency to deceive a substantial
                     6   segment of its audience; (4) the deception is material, in that it is likely to influence the
                     7   purchasing decision; (5) the defendant caused its false statement to enter interstate commerce; and
                     8   (6) the plaintiff has been or is likely to be injured as a result of the false statement, either by direct
                     9   diversion of sales from itself to the defendant, or by a lessening of goodwill associated with the
                    10   plaintiff’s product. Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835 n.4 (9th Cir.
                    11   2002).
                    12                   1.      Plaintiff Fails to Plead First Element Required for a Lanham Act
                    13                           Claim: Actual Falsity
                    14            With respect to the first prong requiring the making of a false statement either about the
                    15   plaintiff’s or the defendant’s products, a plaintiff may show that the “statement was literally false,
                    16   either on its face or by necessary implication, or that the statement was literally true but likely to
                    17   mislead or confuse consumers.” Kwan Software Eng’g, Inc. v. Foray Techs., LLC, No. C 12-
                    18   03762 SI, 2014 WL 572290, at *3 (N.D. Cal. Feb. 11, 2014). When evaluating whether an
                    19   advertising claim is literally false, the claim must always be analyzed in its full context. Id., at
                    20   *5. It is only when a plaintiff sufficiently alleges that a statement is literally false on its face or
                    21   by necessary implication that evidence of consumer reaction is not necessary as an element of the
                    22   proof. Water, Inc. v. Everpure, Inc., No. CV 09-3389 ABC (SSx), 2011 WL 13176096, at *4
                    23   (C.D. Cal. Aug. 23, 2011). “Where a statement is not literally false and is only misleading in
                    24   context, however, proof that the advertising actually conveyed the implied message and thereby
                    25   deceived a significant portion of the recipients becomes critical.” William H. Morris Co. v. Grp.
                    26   W, Inc., 66 F.3d 255, 258 (9th Cir. 1995) (citations omitted); Water, 2011 WL 13176096, at *4
                    27   (C.D. Cal. Aug. 23, 2011) (plaintiff must allege and prove “literally true but misleading”
                    28   statements “misled, confused, or deceived the consuming public”).
A RENT F OX LLP
ATTO RNEY S AT LAW                                                          12
 SAN FRA NCI S CO
                                  NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                         CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 18 of 26



                     1          The distinction is critical here: for Plaintiff to prevail, it must plead and prove literal
                     2   falsity of the ads at issue. Clorox has not pleaded that any of the ads are expressly false: Bleach
                     3   Indicator Test (Compl. ¶¶ 28-37); Strength Test (id. ¶¶ 83-92); Fake It (id. ¶¶ 62-71); Game Over
                     4   (id. ¶¶ 72-73); Lysol Power Toilet Bowl Cleaner v. Clorox Bleach (id. ¶¶ 93-98); Social Media
                     5   ads for Lysol Daily Cleanser (id. ¶¶ 48-54); Lysol Disinfecting Wipes and Lysol Disinfectant
                     6   Spray (id. ¶¶ 77-82.) After describing the advertisements (as opposed to what they actually
                     7   show), Clorox points to no single characteristic, no statement, or feature of the product
                     8   comparison that is false. The express falsity claims thus fail for lack of plausibility and pleading
                     9   the elements required.
                    10          As a matter of law, an advertisement cannot be literally false when a disclaimer refutes the
                    11   very claim it is alleged to be making. Cannarella v. Volvo Car USA LLC, 2016 WL 9450451, at
                    12   *8 (C.D. Cal. Dec. 12, 2016) (rejecting claims of false statements when dispelled by other
                    13   statements in commercials). Clorox alleges the “No Scrubbing” ad is false because it claims
                    14   “Lysol Power TBC as having ‘10x more cleaning power than Clorox” without limitation but the
                    15   disclaimer expressly states that the purported advantage relates only to rust and limescale and not
                    16   to organic matter.” (Compl. ¶ 98.) This failure dooms the pleading.
                    17                  2.        Plaintiff Fails to Properly Plead in the Alternative, Implied Falsity,
                    18                            and the Third and Fourth Elements of a Lanham Act Claim,
                    19                            Deception to Consumers and Materiality
                    20          Alternatively, the law requires Clorox to “allege specific facts showing that the statement
                    21   actually conveyed the implied misleading message thereby deceiving a significant number of
                    22   people.” Stiles v. Wal-Mart Stores, Inc., No. 2:14–CV–2234–GEB–CMK, 2015 WL 5173060, at
                    23   *4 (E.D. Cal. Sept. 2, 2015) (citation omitted). When, as here, the plaintiff fails to allege
                    24   “specific facts of actual deception which misled” the claim under the Lanham Act fails. Id.;
                    25   Water, Inc. v. Everpure, Inc., supra, 2011 WL 13176096, at *4 (C.D. Cal. Aug. 23, 2011) (if
                    26   statements are “literally true but misleading,” plaintiff must allege statements “misled, confused,
                    27   or deceived the consuming public”).
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        13
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 19 of 26



                     1          Here, upon scrutiny the advertising objections fail for failure to plead specific facts as to
                     2   actual deception or a tendency to deceive, or even that the statements are material to the
                     3   deception. For example, the Bleach Indicator Test is not alleged factually to actually deceive or
                     4   exhibit the tendency to deceive (Compl. ¶¶ 45) and also nowhere states as it is shown that Clorox
                     5   Clean Up is unsuitable or unsafe for use in the kitchen (id. ¶ 46.) The Strength Test (id. ¶¶ 83-
                     6   92) is not alleged to be actually deceptive nor are there specific facts pled concerning actual
                     7   deception or a tendency to deceive. While Clorox alleges that the advertisement is false because it
                     8   misrepresents that “Lysol Wipes perform better on extreme ‘stress tests’ than Clorox Disinfecting
                     9   Wipes” however, a review of the actual advertisement does not expressly claim that Lysol Wipes
                    10   perform better on “extreme stress tests” than Clorox Wipes. (Id. ¶¶ 92.) Clorox has therefore
                    11   failed to “allege specific facts showing that the statement actually conveyed the implied
                    12   misleading message thereby deceiving a significant number of people.” Stiles v. Wal-Mart
                    13   Stores, Inc., No. 2:14–CV–2234–GEB–CMK, 2015 WL 5173060, at *4 (E.D. Cal. Sept. 2, 2015)
                    14   (citation omitted). A plaintiff fails to state a plausible Lanham Act claim “based on the mere
                    15   possibility that consumers might interpret [unambiguously true statements] to mean something
                    16   other than what they plainly state.” Language Line Servs., Inc. v. Language Servs. Assocs., LLC,
                    17   No. C 10–02605 JW, 2011 WL 5024281, at *13 (N.D. Cal. Oct. 13, 2011).
                    18          As is plain, Clorox has failed to sufficiently allege how or why the ads are misleading.
                    19   Clorox claims that the test depicted is “not capable of replication” and “[u]pon information and
                    20   belief, the depicted ‘dramatization’ does not accurately reflect the results of any rigorous or sound
                    21   comparative strength testing.’” (Compl. ¶ 92.) This bare allegation however is insufficient to
                    22   satisfy Rule 9(b) or Twombly/Iqbal.
                    23          Similarly, neither the “Game Over” ad nor the “No Scrubbing” ad featuring Lysol Power
                    24   Toilet Bowl Cleaner vs. Clorox Liquid Bleach (Id. ¶¶ 72-73; 93-108) alleged to be actually
                    25   deceptive nor are they said to have a tendency to deceive. Conclusorily stating that the ad sends a
                    26   “false message” is a bare conclusion, bereft of facts showing that the ad is actually deceptive or
                    27   misleading. The same holds true for the social media ads featuring Lysol Daily Cleanser (Id. ¶¶
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        14
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                             Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 20 of 26



                     1   48-54), Lysol Disinfectant Spray3 and Lysol Disinfecting Wipes. (Id. ¶¶ 77-82).              Clorox
                     2   speculates “[e]ven a consumer who managed to read the nearly invisible disclaimer would likely
                     3   not realize that the ‘kills over 100 illness causing germs’ claim is true only to Lysol Disinfectant
                     4   Spray, but false as to Lysol Disinfecting Wipes.” (Id. ¶ 82 (emphasis added).) The point here is
                     5   that Clorox has not set forth any “specific facts showing that the statement actually conveyed the
                     6   implied misleading message thereby deceiving a significant number of people.” Stiles v. Wal-
                     7   Mart Stores, Inc., No. 2:14–CV–2234–GEB–CMK, 2015 WL 5173060, at *4 (E.D. Cal. Sept. 2,
                     8   2015) (citation omitted). Clorox therefore fails to allege that the advertisement is impliedly false.
                     9           It is also not enough, in order to properly plead a false advertising claim, to allege –
                    10   without more – that a statement is false or has a tendency to deceive. Novation Ventures, LLC v.
                    11   J.G. Wentworth Co., LLC, No. CV 15-00954 BRO (PJWx), 2015 WL 12765467, at *7 (C.D. Cal.
                    12   Sept. 21, 2015) (plaintiffs failed to plausibly allege defendants’ advertisements actually deceived
                    13   or had the tendency to deceive a substantial segment of its audience). Rather, a plaintiff must also
                    14   plausibly allege that any deception is material in that it is likely to influence the purchasing
                    15   decision. Jarrow Formulas, Inc. v. Nutrition Now, Inc.,304 F.3d 829, 835 (9th Cir. 2002).;
                    16   Cannarella v. Volvo Car USA LLC, No. CV 16-6195-RSWL-JEMX, 2016 WL 9450451, at *10
                    17   (C.D. Cal. Dec. 12, 2016)(unsupported legal conclusions of materiality insufficient).
                    18                  3.      Plaintiff’s Pleading Upon Information and Belief Violates Rule 9(b)
                    19           Still other allegations are made “upon information and belief.” The Strength Test ad
                    20   comparing Lysol Disinfecting Wipes with Clorox Disinfecting Wipes is one such failed claim.
                    21   There Clorox claims that the test depicted is “not capable of replication” and “[u]pon information
                    22   and belief, the depicted ‘dramatization’ does not accurately reflect the results of an rigorous or
                    23   sound comparative strength testing.’” (Compl. ¶ 92.) This bare allegation however is insufficient
                    24   to satisfy Rule 9(b) or Twombly/Iqbal. See Dyson, Inc. v. Garry Vacuum, LLC, 2011 WL
                    25   13268002, at *11 (C.D. Cal. Jan. 4, 2011) (allegation that “there is simply no way a valid test
                    26   would show” results supporting advertising claim is insufficient to satisfy Rule 9(b)).
                    27   3
                          Clorox sometimes refers to the Lysol Disinfectant Spray as Lysol Disinfecting Spray. Reckitt
                    28   USA does not manufacture a product called Lysol Disinfecting Spray, so it is presumed all such
                         references are to the former product.
A RENT F OX LLP
ATTO RNEY S AT LAW                                                      15
 SAN FRA NCI S CO
                                 NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                        CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 21 of 26



                     1                  4.        Admissions in Pleading Render Allegations Implausible
                     2          Clorox also attempts to allege that the “No Scrubbing” advertisement is false because the
                     3   ad “expressly” represents that the Lysol product rids the toilet of all stains within a few seconds
                     4   whereas the disclaimer notifies consumer that the effects are achieved “after contact with the
                     5   product for 10 minutes, followed by rinsing.” (Compl. ¶¶ 98, 107.) However, the advertisement
                     6   does not support this statement because the disclaimer, by Clorox’s own admission, clearly
                     7   refutes it. Cannarella v. Volvo Car USA LLC, 2016 WL 9450451, at *8 (C.D. Cal. Dec. 12,
                     8   2016) (advertisements did not make alleged representations where refuted by disclaimer).
                     9   Furthermore, “when used as directed” disclaimers are commonly used in the industry, including
                    10   in Clorox’s own advertisements, to indicate that the demonstration does not convey how the
                    11   product must actually be used in order to achieve the touted effects.
                    12                  5.        Plaintiff Fails to Allege Injury Caused By the Allegedly False
                    13                            Advertising
                    14          Plaintiff’s claim fails for the additional reason that it has failed to sufficiently allege injury
                    15   under the Iqbal/Twombly standard. To establish standing to pursue the false advertising prong of
                    16   the Lanham Act, Plaintiff must show that: “(1) a commercial injury based upon a
                    17   misrepresentation about a product; and (2) the injury is ‘competitive,’ or harmful to the plaintiff’s
                    18   ability to compete with the defendant.” Jack Russell Terrier Network of N. Ca. v. Am. Kennel
                    19   Club, 407 F.3d 1027, 1037 (9th Cir. 2005). A plaintiff must do more than simply parrot the
                    20   elements of an injury.
                    21          In support of its claim that Plaintiff has sustained injury as a result of the allegedly false
                    22   advertising, it offers only conclusory allegations that “[b]oth the individual ads that make up the
                    23   Reckitt advertising campaign and the campaign as a whole have injured Clorox’s standing with
                    24   consumers and diverted sales and market share away from Clorox to Reckitt.” (Compl. ¶ 10; see
                    25   also id. ¶ 111.) Missing here is any allegation as to how any specific ad has caused Plaintiff any
                    26   identifiable harm. Plaintiff also alleges without substantiation that “Reckitt’s false advertising is
                    27   damaging Clorox’s goodwill and business in ways that cannot readily be quantified or
                    28   recaptured.” (Id. ¶ 110.) This allegation fails because Plaintiff merely parrots an element of
A RENT F OX LLP
ATTO RNEY S AT LAW                                                         16
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 22 of 26



                     1   injury without alleging how any ad unlawfully caused any loss. Some consumers may elect to
                     2   buy Lysol products over Plaintiff’s because they wish to avoid a product that contains so much
                     3   bleach that it causes an apple to turn brown. While this may result in a loss, that type of harm is
                     4   not the result of unlawful conduct. Clorox also speculates that “[i]f Reckitt is permitted to
                     5   continue its false and misleading ad campaign, Clorox is likely to (1) lose the loyalty of
                     6   consumers who have purchased its products in the past; and (2) fail to attract consumers whom its
                     7   products would otherwise have attracted in the absence of Reckitt’s false advertising.” (Id. ¶ 112.)
                     8   Plaintiff’s speculation lacks any factual basis because there is no allegation that the ads are
                     9   literally false or likely to deceive, and for this reason, a loss of consumer loyalty or decision not
                    10   to purchase cannot be the cause of the alleged losses. Dissatisfaction with a Clorox product as to
                    11   the quantity of bleach causing effect on fruit may be the cause rather than the Reckitt USA
                    12   product. Here, the point is this: without facts supporting such an allegation, the claim does not
                    13   meet the standards required.
                    14          Clorox’s conclusory allegations of incurred or hypothetical injury without alleging how
                    15   any of the allegedly false statements divert sales are insufficient to satisfy the “plausibility”
                    16   standard under Twombly. See Vincent v. Utah Plastic Surgery Soc., 621 F. App’x 546, 550 (10th
                    17   Cir. 2015) (conclusory recitation of damages insufficient to sustain false advertising claim).
                    18          D.      Claims under UCL and FAL Fail as a Matter of Law
                    19                  1.      Plaintiff Lacks Standing under the UCL and FAL
                    20          The requirements for statutory standing under the UCL and the FAL are identical. A
                    21   White & Yellow Cab, Inc. v. Uber Techs., Inc., No. 15-CV-05163-JSW, 2017 WL 1208384, at *9
                    22   (N.D. Cal. Mar. 31, 2017). To establish standing, a plaintiff must allege it “has suffered injury in
                    23   fact and has lost money or property as a result of a violation of the UCL or the FAL.” Id.., at *7
                    24   (citing Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 321 (2011)) (emphasis added). On facts
                    25   like those alleged here, a plaintiff must plead that its economic injury “was the result of, i.e.,
                    26   caused by the . . . false advertising that is the gravamen of the claim.” Id. (citing Kwikset, 51 Cal.
                    27   4th at 322 (emphasis in original)). To establish the requisite causation in a claim based on
                    28   allegedly false advertising under the FAL or the UCL, a “plaintiff must allege he or she was
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        17
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 23 of 26



                     1   motivated to act or refrain from action based on the truth or falsity of a defendant’s statement, not
                     2   merely on the fact that it was made.” Id. (citing Kwikset, 51 Cal. 4th at 327 n.10.)
                     3          Absent specific facts stating how or that a competitor relied to its detriment on the false
                     4   advertising, the law is that competitor does not state a claim for relief under the UCL and FAL.
                     5   See, e.g., 23andMe, Inc. v. Ancestry.com DNA, LLC, 356 F. Supp. 3d 889, 911 (N.D. Cal. 2018)
                     6   (Chen, J.) (dismissing claim under FAL and unlawful prong of UCL for plaintiff’s failure to plead
                     7   actual reliance on misleading representations on defendant’s website); A White & Yellow Cab,
                     8   Inc., 2017 WL 1208384, at *9 (dismissing claims under FAL and fraudulent and unlawful prongs
                     9   of the UCL where plaintiff competitor failed to allege own reliance on allegedly false
                    10   advertising); O’Connor v. Uber Techs., Inc., 58 F. Supp. 3d 989, 1002 (N.D. Cal. 2014) (“UCL
                    11   fraud plaintiffs must allege their own reliance - not the reliance of third parties - to have
                    12   standing”) (emphasis added); ZL Techs., Inc. v. Gartner, Inc., No. CV 09-02393 JF (RS), 2009
                    13   WL 3706821, at *11 (N.D. Cal. Nov. 4, 2009) (dismissing UCL claim for false advertising where
                    14   competitor alleged reliance of potential customers). These cases make plain that Clorox cannot
                    15   establish that it has standing based upon its customers’ alleged reliance upon the ads in question.
                    16   The claims fail and should be dismissed for this additional reason.
                    17          Here, Clorox’s claims under the UCL and FAL are predicated on alleged
                    18   misrepresentations by the Reckitt USA ads. (See Compl. ¶¶ 121, 126 (“Reckitt, to induce the
                    19   public to purchase its products, has disseminated untrue and misleading statements about its own
                    20   products and concerning the safety, efficacy, and suitability of Clorox products.”).)           The
                    21   Complaint, however, offers only conclusory and vague allegations of the reliance of consumers
                    22   on information in advertisements generally. (See id. ¶¶ 9, 113 (“consumers rely on information in
                    23   advertisements to make educated purchasing decisions”).)         Nowhere in the Complaint does
                    24   Clorox allege its own reliance on any alleged statements by Reckitt USA as is required under the
                    25   UCL and FAL. Even assuming Clorox’s allegations of the general reliance of consumers on
                    26   advertisements are adequate (which they are not), the reliance of third parties on alleged
                    27   misrepresentations is insufficient to establish standing under the UCL and FAL. See O’Connor,
                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                        18
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 24 of 26



                     1   58 F. Supp. 3d at 1002. Because Clorox has failed to plead its own reliance on allegedly untrue
                     2   and misleading statements made by Reckitt USA, the claims under the UCL and FAL must fail.
                     3                  2.       Plaintiff Fails to Allege That a Reasonable Consumer Is Likely to Be
                     4                           Deceived
                     5          Here, there are two distinct failures of pleading. First, Count III which alleges violations
                     6   of the California False Advertising Law (Compl. ¶¶ 125-129), contains no facts or statement that
                     7   any consumer deception occurred with the Clorox products. In Davis v. HSBC Bank Nevada,
                     8   N.A., 691 F.3d 1152, 1161 (9th Cir. 2012), failure to show that reasonable consumers were likely
                     9   to be deceived was enough to dismiss the pleading with prejudice.           For the Ninth Circuit
                    10   specifically cautions: “Factual allegations must be enough to raise a right to relief above the
                    11   speculative level.” Id. at 1159 (citations omitted). Here, Clorox’s rank speculation is all there is
                    12   supporting deception.
                    13          Second, it is also well-established in this Circuit that to plead claims under the UCL and
                    14   FAL, Plaintiff must plausible show that a “reasonable consumer” is “likely to be deceived” by the
                    15   allegedly false and misleading statement. Brod v. Sioux Honey Ass’n, Co-op., 927 F. Supp. 2d
                    16   811, 828 (N.D. Cal. 2013) (Chen, J.), aff’d, 609 F. App’x 415 (9th Cir. 2015). “‘Likely to
                    17   deceive’ implies more than a mere possibility that the advertisement might conceivably be
                    18   misunderstood by some few consumers viewing it in an unreasonable manner.” Id. (citation
                    19   omitted.) Plaintiff must plead and prove probability “that a significant portion of the general
                    20   consuming public or of targeted consumers, acting reasonably in the circumstances, could be
                    21   misled.” Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016) (allegations of consumer
                    22   deception not plausible).      Where a court concludes as a matter of law that alleged
                    23   misrepresentations in advertising are not likely to deceive a reasonable consumer, the Ninth
                    24   Circuit has affirmed their dismissal. See Stuart v. Cadbury Adams USA, LLC, 458 Fed. App’x
                    25   689, 690–91 (9th Cir. 2011) (affirming dismissal of false advertising claims under UCL and FAL
                    26   where plaintiff failed to establish claims would “mislead a reasonable person”); Carrea v.
                    27   Dreyer’s Grand Ice Cream, Inc., 475 Fed. App’x 113, 115 (9th Cir. 2012) (dismissal warranted
                    28   where”[i]t is implausible that a reasonable consumer” would adopt interpretations advanced by
A RENT F OX LLP
ATTO RNEY S AT LAW                                                       19
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 25 of 26



                     1   plaintiff). See also Brod, 927 F. Supp. 2d at 828 (threadbare recitals that consumers are likely to
                     2   be deceived by the marketing or would have changed their purchasing decisions are insufficient
                     3   to plausibly show a reasonable consumer would be misled).
                     4          Claims of unfair competition and false advertising under the UCL and FAL are
                     5   “substantially congruent” to claims made under the Lanham Act. Kwan Software Eng’g, Inc. v.
                     6   Foray Techs., LLC, 2014 WL 572290, at *3 (N.D. Cal. Feb. 11, 2014); Shaker v. Nature’s Path
                     7   Foods, Inc., 2013 WL 6729802, at *2 (C.D. Cal. Dec. 16, 2013). Since Clorox has not pled the
                     8   requisite elements of a false advertising claim under the Lanham Act by pleading falsity,
                     9   deception or likelihood of deception among a substantial number of consumers, its claims should
                    10   be dismissed. Notably, not a single fact appears supporting the basis for Count II under the
                    11   California Unfair Competition Law that any of the commercials is unfair, or unlawful or even that
                    12   the advertising practices engaged in are fraudulent. Absent such facts, the pleading should be
                    13   stricken. See e.g. Levitt v. Yelp! Inc., 765 F.3d 1123, 1136 (9th Cir. 2014); Heartland Payment
                    14   Sys., Inc. v. Mercury Payment Sys., LLC, No. C 14-0437 CW, 2014 WL 5812294, at *7 (N.D.
                    15   Cal. Nov. 7, 2014) (dismissing UCL claims based on same inadequate allegations for Lanham
                    16   claim). There is no clue from the pleading what conduct is that is said to be unfair nor what
                    17   borrowed law Plaintiff relies upon here. Notice pleading requires facts which support the legal
                    18   theories alleged.
                    19                                           CONCLUSION
                    20          For the foregoing reasons, Defendants respectfully request that the Court issue an Order
                    21   granting Reckitt Benckiser LLC and Reckitt Benckiser Group PLC’s Motion to Dismiss and
                    22   dismiss with prejudice.
                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                                       20
 SAN FRA NCI S CO
                                NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                       CASE NO. 3:19-cv-01452-EMC
                          Case 3:19-cv-01452-EMC Document 44 Filed 05/06/19 Page 26 of 26



                     1   Dated: May 6, 2019                    Respectfully submitted,
                     2
                                                                 /s/ Dana J. Finberg                     .
                     3
                                                               ARENT FOX LLP
                     4                                         Dana J. Finberg (SBN 257459)
                                                               dana.finberg@arentfox.com
                     5                                         55 2nd Street, 21st Floor
                                                               San Francisco, California 94105
                     6                                         Telephone: (415) 757-5500
                                                               Fax: (415) 757-5501
                     7

                     8                                         Bernice K. Leber (Pro Hac Vice Pending)
                                                               bernice.leber@arentfox.com
                     9                                         Michael Grow (Admitted Pro Hac Vice)
                                                               michael.grow@arentfox.com
                    10                                         1301 Avenue of the Americas, 42nd Floor
                                                               New York, New York 10019
                    11                                         Telephone: (212) 484-3990
                    12                                         Fax: (212) 484 -3990

                    13                                         Attorneys for Defendants
                                                               Reckitt Benckiser Group PLC and
                    14                                         Reckitt Benckiser LLC
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
A RENT F OX LLP
ATTO RNEY S AT LAW                                               21
 SAN FRA NCI S CO
                               NOTICE OF MTN AND MTN TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM
                                                      CASE NO. 3:19-cv-01452-EMC
